          Case 3:19-cv-00432-TSH Document 1 Filed 01/25/19 Page 1 of 10
      

        CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
        Dennis Price, Esq., SBN 279082
          Amanda Seabock, Esq., SBN 289900
        Mail: PO Box 262490
          San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
          San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
          phylg@potterhandy.com
 
          Attorneys for Plaintiff
 
 
 

                            UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

       Scott Johnson,                             Case No.
               Plaintiff,
                                                     Complaint For Damages And
         v.                                       Injunctive Relief For Violations
                                                     Of: American’s With Disabilities
       Lily Tam Wong; and Does 1-10,              Act; Unruh Civil Rights Act
               Defendants.


              Plaintiff Scott Johnson complains of Lily Tam Wong; and Does 1-10

      (“Defendants”), and alleges as follows:


          PARTIES:

          1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

      level C-5 quadriplegic. He cannot walk and also has significant manual

      dexterity impairments. He uses a wheelchair for mobility and has a specially

      equipped van.

          2. Defendant Lily Tam Wong owned the real property located at or about



                                                
                                                 
      Complaint
      
          Case 3:19-cv-00432-TSH Document 1 Filed 01/25/19 Page 2 of 10
      

    1202 Sutter Street, San Francisco, California, in December 2018.
        3. Defendant Lily Tam Wong owns the real property located at or about
    1202 Sutter Street, San Francisco, California, currently.
        4. Defendant Lily Tam Wong owned Sliders Diner located at or about
    1202 Sutter Street, San Francisco, California, in December 2018.
        5. Defendant Lily Tam Wong owns Sliders Diner (“Restaurant”) located at
    or about 1202 Sutter Street, San Francisco, California, currently.
        6. Plaintiff does not know the true names of Defendants, their business
    capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       7. The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
       8. Pursuant to supplemental jurisdiction, an attendant and related cause
   of action, arising from the same nucleus of operative facts and arising out of
   the same transactions, is also brought under California’s Unruh Civil Rights
   Act, which act expressly incorporates the Americans with Disabilities Act.
       9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
   founded on the fact that the real property which is the subject of this action is


                                              
                                               
      Complaint
      
          Case 3:19-cv-00432-TSH Document 1 Filed 01/25/19 Page 3 of 10
      

    located in this district and that Plaintiff's cause of action arose in this district.
 
        FACTUAL ALLEGATIONS:
        10.Plaintiff went to Restaurant in December 2018 (twice) with the
    intention to avail himself of its goods or services, motivated in part to
    determine if the defendants comply with the disability access laws.
        11.The Restaurant is a facility open to the public, a place of public
    accommodation, and a business establishment.
        12.Transaction counters are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Restaurant.
       13.The transaction counter at the Restaurant was more than 36 inches in
   height. In fact, the transaction counter was about 48 inches in height.
       14.There was no lowered, 36 inch portion of the transaction counter at the
   Restaurant for use by persons in wheelchairs to conduct transactions.
       15.Currently, the transaction counter at the Restaurant is more than 36
   inches in height.
       16.Currently, there is no lowered, 36 inch portion of the transaction
   counter at the Restaurant for use by persons in wheelchairs.
       17.Restrooms are another one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Restaurant.
       18.The plaintiff, a quadriplegic, is forced to twist his wrist and grasp tight
   on the key to open the restroom door. As a result, the restroom door (and
   restroom in general) is inaccessible to plaintiff.
       19.The restroom sink was mounted such that the counter or rim was more
   than 34 inches above the finish floor. In fact, the restroom sink was about 36
   inches high.
       20.The restroom sink did not provide any knee clearance for wheelchair
   users.


                                                
                                                 
      Complaint
      
          Case 3:19-cv-00432-TSH Document 1 Filed 01/25/19 Page 4 of 10
      

        21.Instead of providing two grab bars on adjacent or parallel walls for use
    by persons with disabilities who need to transfer to the toilet, there was only
    one grab bar.
        22.There was no clear floor space in front of the disposable toilet seat cover
    dispenser because it was mounted on the wall behind the toilet.
        23.Currently, the restroom sink is mounted such that the counter or rim is
    more than 34 inches above the finish floor.
        24.Currently, the restroom sink does not provide any knee clearance for
    wheelchair users.
       25.Currently, instead of providing two grab bars on adjacent or parallel
   walls for use by persons with disabilities who need to transfer to the toilet,
   there is only one grab bar.
       26.Currently, there is no clear floor space in front of the disposable toilet
   seat cover dispenser because it is mounted on the wall behind the toilet.
       27.Entrance into the Restaurant is also one of the facilities, privileges, and
   advantages offered by Defendants to patrons of the Restaurant.
       28.The entrance door hardware at the Restaurant had a pull bar style
   handle that required tight grasping to operate.
       29.Currently, the entrance door hardware at the Restaurant has a pull bar
   style handle that requires tight grasping to operate.
       30.Defendants have failed to maintain in operable working condition those
   features of facilities and equipment that are required to be readily accessible to
   and usable by persons with disabilities at the Subject Property.
       31.Plaintiff personally encountered these barriers.
       32.This inaccessible facility denied the plaintiff full and equal access and
   caused him difficulty.
       33.The defendants have failed to maintain in working and useable
   conditions those features required to provide ready access to persons with


                                               
                                                
      Complaint
      
          Case 3:19-cv-00432-TSH Document 1 Filed 01/25/19 Page 5 of 10
      

    disabilities.
        34.The barriers identified above are easily removed without much
    difficulty or expense. They are the types of barriers identified by the
    Department of Justice as presumably readily achievable to remove and, in fact,
    these barriers are readily achievable to remove. Moreover, there are numerous
    alternative accommodations that could be made to provide a greater level of
    access if complete removal were not achievable.
        35.A common barrier removal project is modifying transaction counters to
    make a portion of the counter accessible. This is a simple construction task,
   well within the capabilities of any general contractor. The task can be
   completed easily and for a modest price.
       36.The barriers in this complaint are easily fixable. For example, replacing
   door hardware with accessible hardware is a simple and inexpensive task that
   can be completed without the need to hire a professional.
       37.Plaintiff will return to Restaurant to avail himself of its goods or services
   and to determine compliance with the disability access laws. He is currently
   deterred from doing so because of his knowledge of the existing barriers. If the
   barriers are not removed, the plaintiff will face unlawful and discriminatory
   barriers again.
       38.Given the obvious and blatant nature of the barriers and violations
   alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to his disability. Plaintiff will
   amend the complaint, to provide proper notice regarding the scope of this
   lawsuit, once he conducts a site inspection. However, please be on notice that
   the plaintiff seeks to have all barriers related to his disability remedied. See
   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
   encounters one barrier at a site, he can sue to have all barriers that relate to his
   disability removed regardless of whether he personally encountered them).


                                                
                                                 
      Complaint
      
          Case 3:19-cv-00432-TSH Document 1 Filed 01/25/19 Page 6 of 10
      

 
    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
    Defendants.) (42U.S.C. section 12101, et seq.)
        1. Plaintiff re-pleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint.
            39.   Under the ADA, it is an act of discrimination to fail to ensure that
               the privileges, advantages, accommodations, facilities, goods and
              services of any place of public accommodation is offered on a full
              and equal basis by anyone who owns, leases, or operates a place of
              public accommodation. See 42 U.S.C. § 12182(a). Discrimination is
              defined, inter alia, as follows:
             a. A failure to make reasonable modifications in policies, practices,
                  or procedures, when such modifications are necessary to afford
                  goods,    services,    facilities,   privileges,   advantages,   or
                  accommodations to individuals with disabilities, unless the
                  accommodation would work a fundamental alteration of those
                  services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                  readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                  defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                  Appendix “D.”
             c. A failure to make alterations in such a manner that, to the
                  maximum extent feasible, the altered portions of the facility are
                  readily accessible to and usable by individuals with disabilities,
                  including individuals who use wheelchairs or to ensure that, to the
                  maximum extent feasible, the path of travel to the altered area and


                                                
                                                 
      Complaint
      
          Case 3:19-cv-00432-TSH Document 1 Filed 01/25/19 Page 7 of 10
      

                 the bathrooms, telephones, and drinking fountains serving the
                 altered area, are readily accessible to and usable by individuals
                 with disabilities. 42 U.S.C. § 12183(a)(2).
        40.Under the 2010 Standards, where the approach to the sales or service
    counter is a parallel approach, such as in this case, there must be a portion of
    the sales counter that is no higher than 36 inches above the floor and 36 inches
    in width and must extend the same depth as the rest of the sales or service
    counter top. 2010 Standards § 904.4 & 904.4.1.
        41.Here, no such accessible transaction counter has been provided in
   violation of the ADA.
       42.Restroom door hardware must have handles and other operating
   devices that have a shape that is easy to use with one hand and does not require
   tight grasping, tight pinching, or twisting of the wrist to operate. 2010
   Standards § 404.2.7; 309.4.
       43.Here, the failure to provide accessible restroom door hardware is a
   violation of the law.
       44.Sinks must be mounted so that the counter or rim is no higher than 34
   inches above the finish floor. 2010 Standards § 606.3.
       45.Here, the restroom sink was mounted higher than the maximum
   permitted and is a violation of the ADA.
       46.Sinks must provide knee clearance of at least 9 inches to 27 inches in
   height. There must also be at least 11 inches of depth. And at least 30 inches
   in width. 2010 Standards §306.
       47.Here, no such knee clearance was provided and this is a violation of the
   ADA.
       48.For a toilet to be considered accessible under the ADA, there must be
   two grab bars on walls adjacent to the toilet to assist persons with disabilities
   to transfer to the toilet. 2010 Standards § 604.5.


                                              
                                               
      Complaint
      
          Case 3:19-cv-00432-TSH Document 1 Filed 01/25/19 Page 8 of 10
      

        49.Here, the failure to provide compliant grab bars is a violation.
        50.Clear floor space that allows a forward or a parallel approach by a person
    using a wheelchair shall be provided at controls, dispensers, receptacles, and
    other operable equipment. 2010 Standards § 309.2.
        51.Here, the failure to provide such floor space is a violation of the law.
        52.Door hardware must have a shape that is easy to grasp with one hand
    and does not require tight grasping, tight pinching, or twisting of the wrist to
    operate. 2010 Standards § 404.2.7.
        53.Here, the failure to provide such door hardware is a violation of the ADA.
       54.The Safe Harbor provisions of the 2010 Standards are not applicable
   here because the conditions challenged in this lawsuit do not comply with the
   1991 Standards.
       55.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       56.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.

   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   Code § 51-53.)
       57.Plaintiff repleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
   that persons with disabilities are entitled to full and equal accommodations,
   advantages, facilities, privileges, or services in all business establishment of
   every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).


                                                
                                                 
      Complaint
      
          Case 3:19-cv-00432-TSH Document 1 Filed 01/25/19 Page 9 of 10
      

        58.The Unruh Act provides that a violation of the ADA is a violation of the
    Unruh Act. Cal. Civ. Code, § 51(f).
        59.Defendants’ acts and omissions, as herein alleged, have violated the
    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
    rights to full and equal use of the accommodations, advantages, facilities,
    privileges, or services offered.
        60.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
    discomfort or embarrassment for the plaintiff, the defendants are also each
    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
   (c).)
       61.Although the plaintiff was markedly frustrated by facing discriminatory
   barriers, even manifesting itself with minor and fleeting physical symptoms,
   the plaintiff does not value this very modest physical personal injury greater
   than the amount of the statutory damages.

             PRAYER:
             Wherefore, Plaintiff prays that this Court award damages and provide
   relief as follows:
           1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   plaintiff is not invoking section 55 of the California Civil Code and is not
   seeking injunctive relief under the Disabled Persons Act at all.
           2.Damages under the Unruh Civil Rights Act, which provides for actual
   damages and a statutory minimum of $4,000 for each offense.






                                               
                                                
      Complaint
      
          Case 3:19-cv-00432-TSH Document 1 Filed 01/25/19 Page 10 of 10
      

          3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 
      Dated: January 23, 2019            CENTER FOR DISABILITY ACCESS
 
 
 
                                         By:
                                       ____________________________________
                                             Chris Carson, Esq.
                                               Attorney for plaintiff
 





















                                              
                                               
      Complaint
      
